Exhibit JCPENNEY REPORTS APRIL SALES Better-than-Expected Performance Driven by Strength in Women’s and Children’s Apparel PLANO, Texas, May 7, 2009 J. C. Penney Company, Inc. (NYSE:JCP) comparable store sales decreased 6.6 percent for the four weeks ended May 2, 2009, better than the Company’s guidance for sales to decrease 9 to 12 percent and compared to a 1.7 percent decrease last year.Total sales in April decreased 5.0 percent. Sales during the month benefited from the shift of Easter into the April reporting period this year, partially offset by the loss of one selling day.The top performing merchandise divisions during the month were women’s and children’s apparel, reflecting a strong customer response to the Company’s spring apparel offerings.Fine jewelry experienced the weakest sales during the month.Geographically, the best performing region of the country was the southwest while the central region experienced the weakest results. Preliminary April Sales Summary ($ in millions) Total Company Sales % Increase/(Decrease) for period ended Total Sales Comp Stores May 2, May 3, 2009 2008 2009 2008 2009 2008 4 Weeks $1,266 $1,333 (5.0) 0.9 (6.6) (1.7) 13 Weeks $3,884 $4,127 (5.9) (5.1) (7.5) (7.4) May Sales Outlook Management’s guidance for the four-week period ending May 30, 2009, is for a 9 to 12 percent decrease in comparable store sales, compared to a 4.4 percent decrease in last year’s May period.Expectations for May sales reflect recognition of the difficult comparisons to last year’s second quarter sales performance. First Quarter Earnings Outlook Based on better-than-expected sales results in the April period, operational efficiencies achieved through process improvements and a consistent focus on expense control, management expects earnings for the first quarter to be in a range of $0.09 to $0.11 per share. First Quarter Earnings Conference Call The Company will report its results for the first quarter prior to the opening of the market on May 15, 2009, and management will host a live conference call and real-time webcast beginning at 9:30 a.m. ET that day.Access to the conference call is open to the press and general public in a listen only mode.To access the conference call, please dial (877) 407-0778, or (201) 689-8565 for international callers, and reference the JCPenney First Quarter Earnings Conference Call.The telephone playback will be available for two days beginning approximately two hours after the conclusion of the call by dialing (877) 660-6853, account code 286, pass code 322673.The live webcast may be accessed via JCPenney’s Investor Relations page at jcpenney.net, or on streetevents.com (for members) or investorcalendar.com.Replays of the webcast will be available for up to 90 days after the event. Sales Conference Call Recording (8:30 a.m. ET) (877) 793-7778 For further information: Investor Relations Phil Sanchez; (972) 431-5575; psanc3@jcpenney.com Kristin Hays; (972) 431-1261; klhays@jcpenney.com Media Relations Darcie Brossart; (972) 431-3400 jcpcorpcomm@jcpenney.com Corporate Website www.jcpenney.net About JCPenney JCPenney is one of America's leading retailers, operating 1,101 department stores throughout the United States and Puerto Rico, as well as one of the largest apparel and home furnishing sites on the Internet, jcp.com, and the nation's largest general merchandise catalog business. Through these integrated channels, JCPenney offers a wide array of national, private and exclusive brands which reflect the Company's commitment to providing customers with style and quality at a smart price. Traded as "JCP" on the New York Stock Exchange, the Company posted revenue of $18.5 billion in 2008 and is executing its strategic plan to be the growth leader in the retail industry. Key to this strategy is JCPenney's "Every Day Matters" brand positioning, intended to generate deeper, more emotionally driven relationships with customers by fully engaging the Company's approximately 150,000 Associates to offer encouragement, provide ideas and inspire customers every time they shop with JCPenney. This release may contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements, which reflect the Company's current views of future events and financial performance, involve known and unknown risks and uncertainties that may cause the Company's actual results to be materially different from planned or expected results.
